1

2

3                                 UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                   ***

6     PERRY T. HILL,                                      Case No. 3:17-cv-00501-MMD-WGC

7                                           Plaintiff,                  ORDER
                v.
8
      DR. MICHAEL KOEHN, et al.,
9
                                       Defendants.
10

11             This action was filed on August 21, 2017. On March 6, 2019, the Court issued a

12   notice of intent to dismiss Timothy Filson pursuant to Fed. R. Civ. P. 4(m) unless proof of
13   service upon said defendant was filed by April 5, 2019. (ECF No. 26.) To date, no proof
14   of service has been filed as to Timothy Filson and Plaintiff has failed to show good cause
15   why this action should not be dismissed without prejudice as to said party for failure to
16   effect timely service pursuant to Fed. R. Civ. P. 4(m).
17             It is therefore ordered that Timothy Filson is dismissed without prejudice from this
18   action.
19             DATED THIS 10th day of April 2019.
20

21                                                        MIRANDA M. DU
                                                          UNITED STATES DISTRICT JUDGE
22

23

24

25
26

27

28
